DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered. Claims 1 and 4-17 are pending, of which claim 1 is currently amended. Claims 2 and 3 are cancelled. No new matter has been added.
The previous rejections under 35 USC 103 are being maintained.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over “Covalent grafting of ion-exchange groups on porous silicon for microsystem applications” (Mery) in view of US 2005/0260478 A1 (Mino).

    PNG
    media_image1.png
    70
    359
    media_image1.png
    Greyscale

Regarding claims 1, 4-8, 12, 13 and 15, Mery discloses covalent grafting anion-exchanging groups onto the internal surface (surface of the pores) of oxidized porous silicon (a porous solid inorganic support made reactive beforehand) [sections 2.3.2, 2.1, 1] by silanization reactions with N-trimethoxysilylpropyl-N,N,N-trimethylammonium iodide (a silane according to the claimed chemical formula (1), comprising a quaternary ammonium group as a cationic group and at least one reactive group) [section 2.3] to form a cationic support, at least the pores of which comprise at least at the surface (at least partially filling the pores) a silica gel comprising cationic groups R bound to the silica gel through a propyl group (linear saturated alkyl) [Scheme 2, section 2.3], which may be used as an anionic membrane in a fuel cell or biocompatible device [section 1].
Mery does not disclose that the silica gel forms a three-dimensional multilayer structure. Mino however teaches an electrolyte membrane having organic molecules that contain an ion exchange group chemically bonded to the inner surface of through holes in a base material [0071], wherein the position of the ion exchange group within the organic molecules may be disposed such that it is possible to laminate further organic molecules on top of these ion exchange groups and thus provide an electrolyte membrane that includes more ion exchange groups [0075], wherein the substance in the through holes is polymerized by a sol-gel 
Regarding claims 9-11 and 14, Mery further discloses oxidation at 300°C of the surface of the pores of the porous silicon support including Si-H functions to obtain an Si-O-Si function, and hydroxylation of the silica obtained at the surface of the pores to obtain Si-OH functions prior to the coupling reaction by a sol-gel method, wherein the silane includes three methoxy (alkoxy) groups [section 2.1, Scheme 2].
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “Covalent grafting of ion-exchange groups on porous silicon for microsystem applications” (Mery) in view of US 2005/0260478 A1 (Mino), as applied to claims 1 and 4-15 above, and further in view of US 2004/0197613 A1 (Curlier).
The combination of Mery and Mino teaches the method of claim 7 including the claimed steps for forming the silica gel, as shown above, but does not teach the claimed steps for forming the porous silicon membrane. Curlier however teaches a method for forming a porous silicon membrane comprising the steps of preparing a blank wafer of silicon, oxidizing the wafer by thermal oxidizing, coating layers of chromium and gold on each surface of the wafer by cathodic spraying, coating a photosensitive resin on the wafer through a mask, exposing the .

Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. 
The applicant alleges that Mino does not teach a three-dimensional multilayer structure with cationic reactive groups distributed throughout. To the contrary, Mino specifically teaches in paragraph [0075] that the position of the ion exchange group within the organic molecules may be disposed such that it is possible to laminate further organic molecules on top of these ion exchange groups and thus provide an electrolyte membrane that includes more ion exchange groups. Although the applicant points out that Mino’s figures and examples only show a monolayer structure, it is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "The use of patents as references is not limited In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP 2123.
Moreover, the rejection does not rely on Mino for the specific compounds used, but only for the concept of using a sol-gel process to create a three-dimensional multilayer polymer network, which is applied to the silica compounds as disclosed in Mery. The applicant argues that it would not be possible to polymerize the compounds of Mino, in which all of the reactive functions are coupled to the base material, but has failed to show that Mery’s compounds, in which the reactive functions are not all coupled to the base material (see Scheme 2), would not be polymerized as claimed. To the contrary, according to applicant’s specification (see paragraphs [0069]-[0070] of the published document) the formation of the three-dimensional multilayer silica gel is attributed to the use of a tri-functional silane in the sol-gel process. Thus because Mery uses the same tri-functional silane as claimed, it appears that performing a sol-gel process as suggested by Mino on the tri-functional silane of Mery would result in the same three-dimensional multilayer silica gel as claimed. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that Mino introduces a difference substance in the pores of the base material, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, in response to applicant’s arguments that Mino does not teach chemical groups being quaternary ammonium, a base material being porous, the base material being inorganic, and the base material comprising silicon or aluminum such as silicon, silicon carbide, alumina or glass, and that Mino does not teach directly coupling the gel to the support without a coupling agent, it is noted that Mino is not relied on to teach these features, because they are all disclosed in Mery. Nevertheless, Mino does also teach quaternary ammonia in paragraph [0007], a base material that is porous in paragraph [0020], and the base material being an inorganic material such as glass or alumina in paragraphs [0026], [0027] and [0116].
In response to applicant’s argument that the teaching by Mino is limited to the specific structure which is a composition that comprises a sulfonated organosilicon compound, it is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 
The applicant further argues that Mino, which teaches adding ionic groups after grafting of the silane compound on the base material, and a process in the presence of water, is contrary to Mery, which teaches grafting a monolayer of a silane compound and strict humidity control. Where the teachings of two or more prior art references conflict, the examiner must weigh the power of each reference to suggest solutions to one of ordinary skill in the art, considering the degree to which one reference might accurately discredit another. In re Young, 927 F.2d 588, 18 USPQ2d 1089 (Fed. Cir. 1991). See MPEP 2143.01 II. In this case, Mery and Mino do not discredit one another, because Mery is silent as to further processes after the grafting of the silane, and to a process in the presence of water, and thus cannot teach away from these features of Mino. In particular, note that the mere disclosure of an anhydrous process does not in itself criticize, discredit, or otherwise discourage other processes which may involve water. In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Notably, the rejection does not rely on performing Mino’s sol-gel process instead of or simultaneously with Mery’s anhydrous process, but rather the sol-gel process can be performed subsequently, such that it does not interfere with or otherwise contradict Mery’s anhydrous process already having been completed in advance.
For the above reasons, the previous rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727